 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   DANILO H. REYES,                        )   No. CV 17-9095 SVW (FFM)
                                             )
11                      Petitioner,          )   ORDER ACCEPTING FINDINGS,
                                             )   CONCLUSIONS AND
12         v.                                )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   JOHN GARZA, Warden,                     )
                                             )
14                      Respondent.          )
                                             )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
17   and files herein, and the Report and Recommendation of the United States Magistrate
18   Judge. Petitioner has not filed any written Objections to the Report. The Court concurs
19   with and accepts the findings, conclusions and recommendations of the Magistrate
20   Judge.
21         IT THEREFORE IS ORDERED that Ground Four of the Petition is DISMISSED
22   WITH PREJUDICE as moot. Respondent’s motion to dismiss is denied in all other
23   respects.
24
25   DATED:      December 13, 2018

26
27                                                       STEPHEN V. WILSON
28                                                      United States District Judge
